      Case 2:18-cv-08548-JAK-AS Document 24 Filed 10/18/18 Page 1 of 1 Page ID #:349




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 Corrino Holdings LLC                                                    CASE NUMBER
                                                                                               2:18-cv-08548-JAK-AS
                                                         Plaintiff(s)
                             v.
 Snap Inc.                                                                    ORDER ON APPLICATION OF NON-
                                                                            RESIDENT ATTORNEY TO APPEAR IN A
                                                     Defendant(s).          SPECIFIC CASE PRO HAC VICE
                                                                                                     E (Dkt. 18)
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Lee, George I.                                                                  of    Lee Sullivan Shea & Smith LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                              656 West Randolph Street, Suite 5W
  (312) 754-9602                          (312) 754-9602                                Chicago, Illinois 60661
  Telephone Number                        Fax Number
  lee@ls3ip.com
                              E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Corrino Holdings LLC

  Name(s) of Party(ies) Represent                                 9 Plaintiff(s) ‫ ܆‬Defendant(s) ‫ ܆‬Other:
and designating as Local Counsel
  Craft, Jeffrey F.                                                                of     Devlin Law Firm LLC
  Designee’s Name (Last Name, First Name & Middle Initial                                 2069 Cold Canyon Rd
  CSBN#: 147186                   (302) 449-9010                                          Calabasas, CA 91302-2369
   Designee’s Cal. Bar No.         Telephone Number               Fax Number
  jcraft@devlinlawfirm.com
                              E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ‫܆‬GRANTED
  ‫܆‬DENIED:            ‫܆‬    for failure to pay the required fee.
                      ‫܆‬    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ‫܆‬    for failure to complete Application:
                      ‫܆‬    pursuant to L.R. 83-2.1.3.2: ‫܆‬Applicant resides in California; ‫ ܆‬previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ‫܆‬    pursuant to L.R. 83-2.1.3.4; Local Counsel: ‫ ܆‬is not member of Bar of this Court; ‫ ܆‬does not maintain office
                           District.
                      ‫ ܆‬because        it is not hand signed. Counsel shall re-file the application. If the application is not re-filed by October 25,
                                       2018, the fee will be returned to counsel.
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ‫ ܆‬be refunded ‫ ܆‬not be refunded.

Dated: October 18, 2018                                                 John A. Kronstadt
                                                                                U.S. District Judge

 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
